Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to amendment filed on 04/15/2019. By this 
amendment,
Claim 21 has been canceled.
Claims 1, 13, 18, and 20 have been amended.
Claims 1-20 are pending.

Claims Objection
Claim 18 is objected because of the following informalities: please correct “a read operation generating, at the module controller,” to read ““a read operation; generating, at the module controller,”. Appropriate correction is required.

Allowable Subject Matter
Claims 6-8, 11, 16, and 20 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims.
 The following is an Examiner’s statement of reasons for allowance: The prior art of 

generating a plurality of counting signals by counting the number of cycles of the dock when the reset signals are enabled; and generating the additional delay signals by latching the counting signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over in view of Morris et al. (US 2018/0181504, hereafter Morris), in view of Song (US 2015/0149820), and in view of Yun et al. (US 2018/0039588, hereafter Yun)
	With respect to independent claim 1, Morris recites
A memory module comprising: (disclosing a memory module (abstract; figs. 1-2 and relevant texts))
a plurality of memory devices; (disclosing a plurality of memory chips #106 (para 0021; fig. 2 and relevant texts))
a plurality of data buffers suitable for exchanging data with a memory controller and a module controller; and (disclosing a plurality of data buffers #110 for exchanging data with memory controller #210 and the RCD  #108 considered as a module controller (paras 0021 and 0027; fig. 2 and relevant texts))
a module controller (Registering Clock Driver chip RCD #108 (fig. 2)) suitable for transferring the data inputted into the data buffers to the memory devices in a write operation, and directly transferring the data read from the memory devices to the data buffers in the read operation, (the disclosure of “Likewise, data to and from memory chips 106 may be strobed into or out of associated data buffers 110, subject to control of RCD 108 via control interface (data buffer control bus) 112” (para 0022) indicates that the RCD #108 directly writing data inputted from data buffers #110 to corresponding memory chips #106 during a write operation, and directly reading data from the memory chips #106 to corresponding data buffers #110 during a read operation (see also paras 0027 and 0030)) based on a command, an address and a clock provided from the memory controller, (disclosing the RCD #108 manages data transfer between the memory chips #106 and data buffers #110 based on clock, address, and control signals (para 0022; figs. 2-3 and relevant texts). The control signal(s) may be considered as command signal(s) such as read or write command (paras 0030 and 0032)) 
calculating delay times for transferring the data according to the data buffers with reference to the module controller, and (disclosing determining delays between the RCD #108 and the data buffers for transferring the data between the data buffers #110 and the memory chips #106 for write and read operations. The delays between the RCD #108 and the data buffers #110 are the delays of the BCOM [2:0] signal relative to trained clock signals BCK_t and  controlling times at which the data are transferred based on the calculated delay times. (the disclosure of adjusting a timing of the data buffer command signal BCOM [2:0] “relative to the adjusted chip select signal BCS_n and/or the clock signal BCK_t, BCK_c based on evaluating a data buffer command signal packet BCOM [2:0]” (para 0041) for normal operation (para 0053) suggests that the adjusted timing is used for controlling the data transferred based on the calculated delays obtained from the evaluation/training of the data buffer command signal packet BCOM [2:0])
Morris recites
a plurality of data buffers suitable for exchanging data with a memory controller and a module controller
But Morris does not explicitly recite
a plurality of data buffers suitable for directly transferring through a plurality of first buses between the data buffers and a module controller, inputted into the data buffers from a memory controller to the module controller in a write operation, and
 directly transferring through a plurality of second buses between the module controller and the memory devices, data received into the data buffers from the module controller to the memory controller in a read operation; 

a plurality of data buffers suitable for directly transferring through a plurality of first buses between the data buffers and a module controller, inputted into the data buffers from a memory controller to the module controller in a write operation
(disclosing a plurality of data buses between the memory controller #3 and the module controller #310.  The disclosure of “the module controller 310 may buffer and transfer data between the memory controller 3 and the memory units 320_0 to 320_7.” (para 0027) suggests that the module controller #310 having at least a data buffer of multiple ports, similar to memory buffer #210 (fig. 2, para 0027), receiving write data from the memory controller #3 via the plurality data busses. The outputs of the data buffer may be coupled to a plurality of internal buses within the module controller #310 for transferring corresponding write data to each of the memories #320 (fig. 3); and the plurality of internal buses may be considered as a plurality of first buses between the data buffer and the module controller)  
directly transferring through a plurality of second buses between the module controller and the memory devices, data received into the data buffers from the module controller to the memory controller in a read operation; 
(disclosing a plurality of second buses between the module controller #310 and the memory #320 (para 0031; fig. 3). During a read operation, data are read from the memories #320, transferred to the module controller #310 via the plurality of second buses, and buffered 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for transferring data of Morris, to include the method for transferring data of Song. Therefore, the combination discloses the claimed limitations above. The person of ordinary skill in the art would have been motivated to apply the modification for allowing and supporting more logic ranks, achieve a faster response rate, and lower power consumption as compared to the RDIMM-typed memory module (Song, para 0011)
Morris recites
calculating delay times for transferring the data according to the data buffers with reference to the module controller
But Morris does not explicitly recite
calculating delay times for transferring the data according to locations of the data buffers with reference to the module controller
However, Yun a method for calculating delay times for transferring data according to locations of sense amplifiers of a plurality of memory banks #402 with reference to an on-chip controller #408 (abstract, fig. 5 and relevant texts). Each of the memory banks includes a sense amplifier configured to receive an enable signal SA_EN from the controller #408 for transferring data between the memory bank and the sense amplifier (paras 0088-0089). The method calculates length and corresponding delay of each sense amp enable path between the controller #408 and respective sense amplifier (paras 0091 and 0097); and thereby, Yun 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for calculating delays between the RCD and data buffers of Morris, to include the method for calculating delay times based on length of signal paths of Yun. Therefore, the combination discloses calculating delay times for transferring the data according to locations of the data buffers with reference to the module controller. The person of ordinary skill in the art would have been motivated to apply the modification for accurately timing data path speed and improving signal integrity and efficiency; and thereby, allowing reliable operation of the interface between the RCD component and the data buffers (Morris, para 0004))

	With respect to claim 2, the combination of Morris and Yun recites
The memory module of claim 1, wherein the module controller calculates the delay times by generating, in a training mode, a plurality of additional delay signals (Morris, disclosing calculating a plurality of delays during a training mode (paras 0047 and 0053)) by counting clock cycles (Morris, the delays are sampled based on the clock signal (para 0047); and thus, the calculation of the delays may be considered as to be based on measuring clock cycles)
from when a training signal transferred from the data buffer located farthest from the module controller becomes enabled to when training signals transferred from the other data buffers become enabled, and (according to the rejection for claim 1, Morris is modified by Yun 
wherein, in the write operation, the module controller selectively delays the data transferred from the data buffers based on the additional delay signals and outputs the delayed data to the memory devices. (Morris, the disclosure of “data to and from memory chips 106 may be strobed into or out of associated data buffers 110, subject to control of RCD 108 via control interface (data buffer control bus) 112. Accordingly, control signals and data signals provided to pins 104 from a memory controller may be provided to RCD 108 and data buffers 110 prior to sending them to memory chips 106” (para 0022) and “The delayed clock/address/control signals can then be relayed from RCD 108 to the memory chips 106 and/or the data buffers 110 (for example via interface 112) and can thus also be referred to as secondary clock/address/control signals” (para 0036; see also para 0037) suggests that in a write operation, the adjusted timing of the BCOM signal may result in a delay of the transfer of the data to the memory chips) 

With respect to independent claim 13, Morris recites
A memory system (fig. 2 and relevant texts) comprising a memory module; and a memory controller suitable for providing a command, an address and a clock to the memory module, and exchanging data with the memory module, wherein the memory module includes: a plurality of data buffers suitable for receiving data from the memory controller through a plurality of first buses between the plurality of data buffers and the memory controller in a write operation, and outputting the data to the memory controller through a plurality of second buses between the memory controller and the plurality of memory devices in a read operation; and a module controller suitable for directly transferring the data inputted through the data buffers to the memory devices in the write operation, and directly transferring the data read from the memory devices to the data buffers in the read operation based on the command, the address and the clock, calculating delay times for transferring the data according to locations of the data buffers with reference to the module controller, and controlling times at which the data are transferred based on the calculated delay time. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 13)

With respect to independent claim 18, Morris recites
An operating method of a memory module including a plurality of memory devices (memory chips #106 (fig. 2)), a plurality of data buffers and (data buffers #110 (fig. 2)) a module controller (RCD #108 (fig. 2)), the operating method comprising: (abstract; fig. 2 and relevant texts)
receiving data from the memory controller through a plurality of first buses between the data buffers and a memory controller, at the data, and directly transferring from the module controller through a plurality of second buses between the module controller and the memory devices, the data inputted into the data buffers to the memory devices in a write operation, (similar rejection for claim 1 is applied, mutatis mutandis, to claim 18) based on a command, an address and a clock provided from the memory controller; (Song, para 0025; fig. 3 and relevant texts)
directly transferring through a plurality of second buses between the module controller and the memory devices, at the module controller, data read from the memory devices to the data buffers, and outputting, at the data buffers, the data to the memory controller, in a read operation, (similar rejection for claim 1 is applied, mutatis mutandis, to claim 18) based on the command, the address and the clock, (Song, para 0025; fig. 3 and relevant texts) through a plurality of second buses between the module controller and the memory devices, data received into the data buffers from the module controller to the memory controller in a read operation; (similar rejection for claim 1 is applied, mutatis mutandis, to claim 18)
generating, at the module controller (disclosing the RCD #108 including a control circuit #406 (para 0035) that adjusts clock and control signals received from the host memory controller (paras 0036-0037; paras 0040, 0047 and 0052), in a training mode, a plurality of additional delay signals by counting clock cycles from when a training signal transferred from a data buffer, among the data buffers, located farthest from a module controller to when training signals transferred from the other of the data buffers become enabled; and (similar rejection for claims 1 and 2 are applied, mutatis mutandis, to claim 18)
selectively delaying the data transferred from the data buffers, at the module controller (paras 0047 and 0052), based on the additional delay signals and outputting the delayed data to memory devices, in a write operation. (similar rejection for claims 1 and 2 are applied, mutatis mutandis, to claim 18)

Claims 3 and 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over in view of Morris et al. (US 2018/0181504, hereafter Morris), in view of Song (US 2015/0149820), and in view of Yun et al. (US 2018/0039588, hereafter Yun), as applied to claims 1 and 18 above, in view of Kondo (US 2012/0250387)
	With respect to claim 3, Morris recites
The memory module of claim 1, wherein the module controller calculates the delay times by generating, in a training mode, a plurality of additional delay signals by counting clock cycles from when a training signal transferred from the data buffer located farthest from the module controller becomes enabled to when training signals transferred from the other data buffers become enabled, and (similar to the rejection for claim 2 is applied, mutatis mutandis, to claim 3)
wherein, in the read operation, the module controller selectively delays the data transferred from the memory devices based on the additional delay signals and (Morris, the disclosure of performing training signals for read operation (para 0030) includes “delaying or retiming primary clock/address/control signals received from a memory controller” and relaying the delayed primary clock/address/control signals to the memory chips #106 and/or the data buffers #110 (para 0036) suggests that the method may adjust the data transferred from the memory chips based on the delayed primary clock/address/control signals provided to the memory chip during the training. As a result outputs to the data buffer #110 may be delayed accordingly; Yun, discloses sending sense enable signal SA_EN to a sense amplifier with associated with some respective delay; where the sense enable signal SA_EN is used to output  outputs the delayed data to the data buffers. (Morris, during the training for a read operation, it is assumed that data read from the memory chips #106 may be outputted to the data buffers #110 for evaluation (paras 0030 and 0041))
Morris recites
wherein, in a read operation, the module controller selectively delays the data transferred from the memory devices based on delayed signals
But Morris does not explicitly recite
wherein, in a read operation, the module controller selectively delays the data transferred from the memory devices based on the additional delay signals
However, Kondo discloses a method for delaying read clock signal by “an additive latency” (para 0043; see also para 0044), and supplying the delay read clock signal to the core chips (para 0045; see also para 0048); wherein each core chip include a memory array (para 0007); thereby, the method delays data read from the core chips based on the “additive latency”.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for training read signals of Morris, to include the method for delaying read clock signal of Kondo. Therefore, the combination discloses wherein, in a read operation, the module controller selectively delays the data transferred from the memory devices based on the additional delay signals. The person of ordinary skill in the art would have been motivated to apply the modification for preventing or 

With respect to claim 19, Morris recites
The operating method of claim 18, further comprising: selectively delaying the data transferred from the memory devices based on the additional delay signals and outputting the delayed data to the data buffers, in the read operation. (similar rejection for claim 3 is applied, mutatis mutandis, to claim 19)

Claim 20: objected.
Claim 21: canceled.

Claims 4-5, 12, and 14-15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over in view of Morris et al. (US 2018/0181504, hereafter Morris), in view of Song (US 2015/0149820), and in view of Yun et al. (US 2018/0039588, hereafter Yun), as applied to claims 1 and 13 above, in view of Lee et al. (US 2019/0079699, hereafter Lee)
	With respect to claim 4, Morris recites
The memory module of claim 1, wherein the module controller includes: a command decoder suitable for generating a training mode signal, a write command and a read command by decoding the command; (Morris, the disclosure of selecting a training mode or a normal operation mode based on static values of BCOM signals (para 0061) suggests that the 
a delay calculating circuit suitable for receiving a plurality of training signals when the training mode signal is enabled. (Morris, disclosing delay circuitry to delay received signals during the training mode (para 0036)
Morris recites
a delay calculating circuit suitable for receiving a plurality of training signals when the training mode signal is enabled
But Morris does not explicitly recite
a delay calculating circuit suitable for receiving a plurality of training signals transferred from the data buffers when the training mode signal is enabled, and
generating a plurality of additional delay signals by calculating transfer time differences among the training signals based on the clock; and 
a write control circuit suitable for selectively delaying write data transferred from the data buffers based on the additional delay signals and outputting first internal data to the memory devices, when the write command is inputted
However, Lee recites
a delay calculating circuit suitable for receiving a plurality of training signals transferred from the data buffers when the training mode signal is enabled, and
(disclosing performing an operation loop as part of a write training operation for the buffer chip a plurality of times (para 0062); where each time the training control unit, 
generating a plurality of additional delay signals by calculating transfer time differences among the training signals based on the clock; and (disclosing generating a plurality of delay control signals, considered as additional delay signals, corresponding to repeating the training the plurality of times (para 0057))
a write control circuit suitable for selectively delaying write data transferred from the data buffers based on the additional delay signals and outputting first internal data to the memory devices, when the write command is inputted
(the disclosure of performing the write operation based on the optimum timing compensation obtained from the training (para 0062) suggests that the system comprises a function operating as a write control circuit that delays writing data transferred from the buffer chip based on the plurality of delay control signals for storing data to the memory device in response to a write command)
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for training memory chips and data buffers of Morris, to include the method for training memory devices of Lee II. Therefore, the combination discloses the subject matters of claim 4 above. The person of ordinary skill in the art would have been motivated to apply the modification for performing training operations effectively (Lee, paras 0004-0006))


The memory module of claim 4, further comprising: a read control circuit suitable for selectively delaying second internal data transferred from the memory devices based on the additional delay signals and outputting read data to the data buffers, when the read command is inputted. (similar to the rejection for claim 4 regarding write training and performing write operation, the system includes a function operating as a read control circuit  performs requirements of claim 5 (Lee, figs. 3A-B and relevant texts))

Claims 6-8: objected.

With respect to claim 12, the combination of Morris and Lee recites
The memory module of claim 1, wherein each of the memory devices comprises a dynamic random access memory (DRAM), and (Morris, para 0024) wherein the memory module comprises a dual in-line memory module (DIMM). (Lee, para 0121)

With respect to claim 14, Morris recites
The memory system of claim 13, wherein the module controller includes: a command decoder suitable for generating a training mode signal, a write command and a read command by decoding the command; a delay calculating circuit suitable for receiving a plurality of training signals transferred from the data buffers when the training 10 mode signal is enabled, and generating a plurality of additional delay signals by calculating transfer time differences among the training signals based on the clock; and a write control circuit suitable for selectively delaying write data transferred from the data buffers based on the additional delay signals and outputting first internal data to the memory devices, when the write command is inputted. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 14)

With respect to claim 15, Morris recites
The memory system of claim 14, further comprising: a read control circuit suitable for selectively delaying second internal data transferred from the memory devices based on the additional delay signals and outputting read data to the data buffers, when the read command is inputted. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 15)

Claims 9-10 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over in view of Morris et al. (US 2018/0181504, hereafter Morris), in view of Song (US 2015/0149820), and in view of Yun et al. (US 2018/0039588, hereafter Yun), and in view of Lee et al. (US 2019/0079699, hereafter Lee), as applied to claims 4 and 14 above, in view of Kim et al. (US 2009/0052260, hereafter Kim)
With respect to claim 9, the combination of Morris and Lee recites
	The memory module of claim 4, wherein the write control circuit includes: an additional delay block (disclosing the RCD #108 may include a delay circuitry that adjusts the clock and control signals (para 0036), and that suggests that the delay circuit may include one or more delay layers considered as an additional delay block) suitable for generating a control signal by delaying respective control command based on the additional delay signals and the clock; and (disclosing utilizing the delay circuitry “for individually delaying or retiming primary 
a data alignment block suitable for aligning the respective write data based on a data strobe signal, the write command and the delayed write signals and outputting the first internal data. (Lee, disclosing aligning signals between data signals and data strobe signals during a write training (para 0050 and 0094); where data strobe signals includes a delayed data strobe signal (fig. 3D); and thereby, the combination discloses a mechanism functions as a data alignment block)
The combination of Morris and Lee recites
an additional delay block suitable for generating a control signal by delaying respective control command based on the additional delay signals and the clock
But the combination of Morris and Lee does not explicitly recite
an additional delay block suitable for generating a plurality of delayed write signals by delaying the write command based on the additional delay signals and the clock
However, Kim discloses a method for a delay unit #110, comprising one or more D flip-flops connected in series, and the D flip-flops represents an additional block delay (para 0034). As the delay unit receives an internal write command signal CASP_WT and a clock CLK, and each of the D flip-flop would output a delayed write command (fig. 4 and relevant texts). Thus, this method is analogous to what has been done by the combination of Morris and Lee.


With respect to claim 10, the combination of Morris, Lee, and Kim recites
The memory module of claim 9, wherein the additional delay block includes a plurality of additional delayers, wherein each of the additional delayers includes: (Kim, the delay unit #110 comprises a plurality of D flip-flops, wherein the number of D flip-flops may increase as additional D flip-flops being added to the delay unit #110; thereby, each additional number of D flip-flops being added to the delay unit #110 may be considered as an additional layer (para 0034))
a plurality of flip-flops coupled in series, and suitable for receiving the write command through respective input terminals thereof and outputting a plurality of delay signals in synchronization with the clock; and (Kim, each additional number of D flip-flops added to the delay unit #110 comprises a plurality of D flip-flops connected in series (para 0034), and 
a multiplexer suitable for selecting one of the write command and the delay signals based on a corresponding additional delay signal and outputting the selected command or signal as a corresponding delayed write signal. (Morris, the disclosure of the adjusting control signals for a suitable delayed control signal during the training (para 0036) suggests that the method has a function that select the suitable delayed control signal; thereby, Morris may be modified by Kim to select and output a delayed write command accordingly. The function may be considered as a function of selector, wherein a multiplexer may function as a selector) 

Claim 11: objected.
Claim 16: objected.

	With respect to claim 17, Morris recites
The memory system of claim 14, wherein the write control circuit includes: an additional delay block suitable for generating a plurality of delayed write signals by delaying the write command based on the additional delay signals and the clock; and a data alignment block suitable for aligning the respective write data based on a data strobe signal, the write command and the delayed write signals and outputting the first infernal data. (similar rejection for claim 9 is applied, mutatis mutandis, to claim 17)

Response to Arguments
the Remarks, filed 04/15/2021, with respect to the rejection(s) of claim(s) 1-20 under AIA  35 U.S.C 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TT/
/RYAN BERTRAM/Primary Examiner, Art Unit 2137